Citation Nr: 0624277	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1957, and from October 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO denied, among 
other things, service connection for PTSD and prostate 
cancer, claimed as a residuals of exposure to Agent Orange.  
The veteran timely appealed this determination to the Board. 


FINDINGS OF FACT

1.  The appellant has a diagnosis of PTSD based upon a 
corroborated stressful event that occurred while serving 
aboard the USS WILHOITE (DER 397)--recovering the remains of 
a fallen soldier's body from the water after it had been 
blown overboard from an explosion aboard the USS TURNER JOY 
(DD-951) on October [redacted], 1965.

2.  The veteran has a current diagnosis of prostate cancer. 

3.  The veteran does not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

4.  There is no competent medical evidence linking the 
veteran's current prostate cancer to his active military 
service, to include exposure to Agent Orange; or that 
prostate cancer was manifested to a compensable degree within 
a year of service discharge in May 1966.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for post-traumatic stress disorder are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2005).

2.  The criteria for establishing entitlement to service 
connection for prostate cancer are not met.  38 U.S.C.A. §§ 
101(16), 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
(Parenthetically, the Board has considered this new 
legislation with respect to the veteran's claim for service 
connection for PTSD, but finds that, given the favorable 
action taken below, no discussion of the VCAA at this point 
is required with respect to the aforementioned claim). 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, and as noted in the preceding 
paragraph, given the favorable outcome of the veteran's claim 
for service connection for PTSD taken below, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements with effectuating the 
award.  In addition, as the Board has concluded below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for prostate cancer, claimed as 
a residual of exposure to Agent Orange, any questions as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  Thus, any prejudice to the 
veteran in proceeding with his claim for service connection 
for prostate cancer, claimed as a residual of exposure to 
Agent Orange would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra. 

Concerning the claim for service connection for prostate 
cancer, claimed as a residual of exposure to Agent Orange and 
the VA's duty to assist, the Board observes that in letters 
to the veteran, dated in May 2003 and February 2005, VA 
informed him that to substantiate the aforementioned claim, 
he must demonstrate that he has a current diagnosis of 
prostate cancer that is related to service, to include 
service in The Republic of Vietnam.  The veteran was 
instructed to submit or identify evidence relevant to his 
claim for service connection for prostate cancer, claimed as 
a residual of exposure to Agent Orange to include a statement 
from a doctor, private or VA.  The letter advised the veteran 
that VA must make reasonable efforts to assist him in getting 
evidence, including service medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  In addition, in a November 2004 statement 
of the case, the RO informed the veteran of the laws and 
regulations pertaining to his claim for service connection 
for prostate cancer.  Thus, the discussion contain in the May 
2003 and February 2005 letters, as well as the substance of 
information provided in the statement of the case, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim for service connection for 
prostate cancer, claimed as a residual of exposure to Agent 
Orange. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the February 2005 notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim for prostate cancer, 
claimed as a residual of exposure to Agent Orange in May 2004 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled in May 2003." 
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.
Regarding VA's duty to assist and the veteran's claim of 
entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to Agent Orange, service 
medical records are of record.  In a response to the RO's 
requested for service personnel records, the National 
Personnel Records Center (NPRC) indicated that they did not 
have the aforementioned records and that further efforts to 
locate them would be futile.  Deck log books for the USS 
WILHOITE (DER-397) for July and August 1966, and USS TURNER 
JOY (DD 951), dated October [redacted], 1965, post-service VA and 
private clinical treatment and examination reports and 
statements of the veteran and servicemate have been 
associated with the claims file.  

II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Moreover, in the case of malignant tumors, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005)..

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held 
that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Regulations specific to the claimed disorders will be 
discussed in the relevant sections below.
III.  Analysis

1.  Service Connection for PTSD

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2005) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142. Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and it 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran contends, that he has PTSD due to a 
number of stressful events while stationed aboard the USS 
WILHOITE (DER 397), to include, but not limited to, having 
retrieved from the water the remains of a fallen United 
States soldier, [redacted], after he had been 
overboard from an explosion aboard the USS TURNER JOY (DD-
951) on October [redacted], 1965 (the veteran's DD 214 reflects that 
he served aboard the USS WILHOITE (DER 397).  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD is warranted.  In 
reaching the foregoing conclusion, the Board observes that a 
VA psychologist opined that the veteran had some symptoms of 
PTSD, but that he did not meet the criteria for a diagnosis 
of PTSD (see, May 2004 VA examination report).  In contrast, 
the veteran's treating psychiatrist, J. C. L., M.D., 
diagnosed him as having chronic PTSD based, in part, on the 
appellant's reported stressor of having retrieved bodies of 
fallen United States soldiers from the waters off the shores 
of Vietnam while assigned to a destroyer escort (see, July 
2003 report of J. C. L., M.D.)

Throughout the duration of the appeal, the veteran has 
consistently maintained that he has PTSD as a result of 
service aboard the USS WILHOITE (DER-397) in the waters off 
the shores of Vietnam which included, but was limited to, 
retrieving the remains of a fallen United States soldier, 
[redacted], after he had been blown overboard from an 
explosion aboard the USS TURNER JOY (DD-951) on October [redacted], 
1965.  This stressor was corroborated by deck logs from the 
USS TURNER JOY (DD-951), dated October [redacted], 1965, which 
confirmed that a serviceman, "[redacted]" was unaccounted 
for after he had been thrown into the water after an 
explosion aboard ship.  In addition, a servicemate of the 
veteran, who was aboard the USS WILHOITE (DER-397) during 
that period, stated that he remembered the rescue of a 
deceased United States soldier from the water.  Mr. M. was 
unable to recall the names of individuals involved in the 
rescue (see, September 2003 statement of J. R. M.)  
Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows a diagnosis of PTSD, 
which was provided by the veteran's treating psychiatrist and 
was based, in part, on a corroborated stressor--the retrieval 
of the remains of a fallen United States soldier, who had 
been blown into the water after an explosion aboard the USS 
TURNER JOY (DD 951) on October [redacted],1965.  Consequently, The 
Board finds that the veteran has PTSD as a result of his 
military service aboard the USS WILHOITE (DER 397) off the 
shores of the Republic of Vietnam.  An award of service 
connection for PTSD is therefore warranted. 

2.  Service Connection for Prostate Cancer

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met. 
38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e), Note 1.

Prostate cancer and soft-tissue sarcoma may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if they are manifest to a degree 
of 10 percent at any time after the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other than 
chronic lymphocytic leukemia (CLL); abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed.Reg. 27630 - 27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999).
The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 
38 U.S.C.A. § 1116(f).  
VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam." 
38 C.F.R. § 3.307 (a)(6)(iii) (emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel in the waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam. The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  
See VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).

After a careful review of the evidence of record, the Board 
finds that service connection of prostate cancer, claimed as 
a residual of exposure to Agent Orange is not warranted.  In 
reaching the foregoing conclusion, the Board observes that 
while the evidence clearly shows that the veteran currently 
has a medical diagnosis of prostate cancer (see, June 2000 
treatment report of N. J. B., M.D), he has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  The veteran contends that he 
was exposed to Agent Orange while serving aboard the USS 
WILHOITE (DER 397) off the shores of the Republic of Vietnam 
from May 1965 to June 1966.  He maintains that his unit 
captured Viet Cong and turned them over to the authorities in 
Da Nang, Vietnam.  He asserts that he went ashore on two 
separate occasions.  The veteran also contends that when the 
USS WILHOITE (DER 397) went into Vhung Tau harbor to 
resupply, that he went ashore at that time.  

While the veteran's, DD 214 reveals that he served in the 
United States Navy and that he was assigned to the USS 
WILHOITE (DER 397), deck logs of the USS WILHOITE (DER 397) 
for July and August 1966, reflect that the ship's primary 
duties were to navigate and patrol the waters off the shores 
of Vietnam.  Review of these records, however, do not reveal 
that the USS WILHOITE (DER 397) made port visits to the 
Republic of Vietnam at any point during the period of time in 
question.  There is no evidence which shows that either the 
veteran, or the USS WILHOITE (DER 397), actually visited port 
in Vietnam.  Thus, the Board finds that the veteran has not 
met the regulatory presumption of active service in the 
Republic of Vietnam during the Vietnam era.  Therefore he is 
not be presumed to have been exposed to Agent Orange during 
service.  In the absence of such exposure, service connection 
for prostate cancer, claimed as a residuals of exposure to 
Agent Orange on a presumptive basis under 38 C.F.R. § 
3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure. 
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the present case the medical evidence of record reveals a 
current diagnosis of prostate cancer.  The veteran is not 
presumed to have been exposed to Agent Orange during service 
and there is no evidence documenting any such exposure. 
Moreover, there is no evidence of prostate cancer in military 
service and no competent medical evidence which in any way 
links the veteran's current prostate cancer to his active 
military service, nor was it shown within one year after 
service separation.  Accordingly, service connection for 
prostate cancer, claimed as residual of exposure to Agent 
Orange, on either a direct or presumptive basis is also not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to Agent Orange is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


